        Case 2:19-cv-00063-KHR Document 13-2 Filed 05/24/19 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

        Plaintiff,

         v.                                                   Case No.J.'.Z-CR 124-J


1106 JULIE LANE, POWELL,
,vYOMING:

and

468 HAMILTON WAY, POWELL,
WYOMING,

       Defendant-Properties.

BIG HORN FEDERAL SA VIN GS BANK,

       Claimant.



                                   SETTLEMENT AGREEMENT


       The United States of America is seeking to forfeit four real properties, a vehicle and utility

trailer, and all funds deposited in two bank accounts as property constituting, and derived from, the

proceeds of healthcare fraud in violation of 18 U.S.C. § 1347. Verified Comp/., Doc. 1. Big Hom

Federal Savings Bank (Big Hom) claims a mortgage-lien interest on the following forfeitable real

properties (the Subject Properties):

              a.   1106 Julie Lane, Powell, Wyoming: Kattenhom Sub #2, Lot 19.

              b. 468 Hamilton Way, Powell, Wyoming: Powell Lumber Sub., Lot 5, Blk. 78A.




                                         Attachment 1
         Case 2:19-cv-00063-KHR Document 13-2 Filed 05/24/19 Page 2 of 5




Claim Form, Doc. 12-1. Big Hom's interest in the Subject Properties arises from a promissory note

and related mortgages dated November 1, 2012. Exhibits, Doc. 12-2. This agreement compromises

and settles Big Hom's mortgage-lien interest in the Subject Properties under the following terms

and conditions:

       1.      The United States agrees that Big Hom was a bona fide purchaser for value of a

mortgage lien on the Subject Properties, and therefore Big Hom had a legal right, title, or interest in

the Subject Properties prior to the government's filing of the civil forfeiture complaint. Big Hom

agrees that the government could prove that the Subject Properties constituted, or were derived

from, the proceeds of healthcare fraud, and therefore are forfeitable under federal law. The parties

stipulate that the healthcare fraud occurred without the knowledge or consent of Big Hom.

       2.      The United States agrees that Big Hom will not be required to file an answer to the

verified complaint if this agreement is executed by Big Hom prior to the deadline for filing. The

government also agrees to request court orders (including a final forfeiture order) incorporating the

terms of this agreement and recognizing Big Hom's interest in the Subject Properties as described

in this agreement. Big Hom consents to entry of a final forfeiture order incorporating the terms of

this agreement.

       3.      Upon entry of the final forfeiture order, the United States will market and sell the

Subject Properties. The sale proceeds from each property shall be distributed in the following order:

                  a.   payment of the government's expenses related to the seizure, maintenance,
                       custody, publication, marketing, sale, and disposal of the Subject Properties,
                       including any outstanding taxes;

                  b.   payment to Big Hom of the unpaid principal and interest due under the
                       November 1, 2012, promissory note as of April 15, 2019, in the amount of
                       $221,261.03; and
         Case 2:19-cv-00063-KHR Document 13-2 Filed 05/24/19 Page 3 of 5




               c.       payment to Big Hom of unpaid interest at the contractual rate of $32.21 per
                        day from April 16, 2019, until the date of payment.

Any sale proceeds remaining after the satisfaction of the priorities listed above shall be the property

of the United States.

       4.      Big Hom understands and agrees that all payments under this agreement will be

made solely from the proceeds of the sales of the Subject Properties. Big Hom further understands

and agrees that, if the sale proceeds are insufficient, Big Hom may receive less than $221,261.03

(and no per diem interest) in full satisfaction of the government's obligations under this agreement.

       5.      The parties recognize that the Subject Properties may sell at different times. Upon

sale of each Subject Property, Big Hom agrees to release any deed, lien, notice of foreclosure, or

other claims on that property via recordable documents. The United States may make partial

payment following the first sale, or wait until both Subject Properties have been sold to make any

payments to Big Hom.

       6.      The payments to Big Hom described in paragraph 3 shall be in full settlement and

satisfaction of Big Hom's interest in the Subject Properties, including but not limited to unpaid

principal, accrued interest and late fees , foreclosure expenses, and attorneys' fees.

       7.      Big Hom acknowledges that by entering into this agreement, the United States

promptly recognized Big Hom's claims, and did not cause Big Hom to incur additional costs and

fees. Big Hom further agrees to release and hold harmless the United States, and any agents,

servants, and employees of the United States acting in their individual or official capacities, from

any and all claims by Big Hom and its agents which currently exist or which may arise as a result of

the United States' action against the Subject Properties.
           Case 2:19-cv-00063-KHR Document 13-2 Filed 05/24/19 Page 4 of 5




          8.     Big Hom agrees not to pursue against the United States any other rights that it may

have under the mortgages, including but not limited to, the right to initiate or proceed with a

foreclosure action.

          9.     Big Hom understands and agrees that by entering into this settlement of its interest in

the Subject Properties, it waives any rights to further litigate its interest in the properties and to

petition for remission or mitigation of any forfeiture.

          10.    Big Hom understands and agrees that the United States reserves the right to void this

agreement and terminate the forfeiture action at any time.

          11 .   The parties agree to execute further documents, to the extent necessary, to convey

clear title to the Subject Properties to the United States, or affirm such title, and to further

implement the tenns of this agreement.

          12.    Each party agrees to bear its own costs and attorneys' fees other than as provided

herein.

          13.    The terms of this agreement are contingent upon the Court's entry of final forfeiture

order incorporating the terms of this agreement.

          14.    In the event it appears the Subject Properties cannot be sold by the United States for

an amount sufficient to cover the amounts owing to Big Hom as outlined above, the parties agree

that the United States may move to amend the forfeiture order or convey the Subject Properties to

Big Hom, free and clear of any encumbrances by the United States in relation to this action.

          15 .   The United States agrees that in the event that it elects to void this agreement, Big

Hom shall have all rights to enforce its rights under the mortgage lien that existed prior to the
         Case 2:19-cv-00063-KHR Document 13-2 Filed 05/24/19 Page 5 of 5




commencement of the forfeiture action, including but not limited to the right to initiate and proceed

with foreclosure, free and clear of any encumbrances by the United States in relation to this action.



               Agreed on this--~- -- - day of _ _       m.
                                                        __~~,.. .___,       2019.

                                                     MARK A. KLAASSEN
                                                     United States Attorney


          f-tfU'J
                                                                      ~


Dated                                         By:
                   l
                                                     Assistant Unit States Attorney
                                                     Attorney for the United States



Dated:    5/
          I I
             9'/ ; f                          By:




Dated:   .I ' Jrf'/                           By:

                                                     Ran y      oyal PC
                                                     Attorney for Big Hom Federal Savings Bank
